DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application 17/004,493, filed on 08/27/2020, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending in this application.

Drawings
2.	The drawings received on 08/27/2020 are accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant's claim for continuation application No. 15/707,895 filed on 09/18/2017, now Patent No. 10,789,263, which is a continuation of application No. 15/208,378 filed on 07/12/2016, now patent No. 9,798,787 and provisional application no. 62/265,919, filed on 12/10/2015.
IDS
4.	The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Review under 35 USC § 101
5.	Claims 1-18 are directed to a system and a method have been reviewed. Claims 1-9 are appeared to be in one of the statutory categories [e.g. a machine].  The machine is a computer system comprising one or more computer processors to execute software code to identify a set of resources based on one or more research criteria and update a user interface to display a history of events which are associated with the resources.  Claims 1-9 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 10-18 are appeared to be in one of the statutory categories [e.g. a process].  Claims 10-18 recites a method to identify a set of resources based on one or more research criteria and update a user interface to display a history of events which are associated with the resources.  Claims 10-18 do not seem to fall in 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,789,263 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
US Patent 10,789,263 B2
Current Application: 17/004,493
1. A computer system comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface: indications of resources of the set of resources; in a second portion of the user interface: individually selectable attributes associated with the resources, and histogram bars for the attributes that indicate numbers of the resources of the set of resources having the respective attributes; 
and in a third portion of the user interface: a summary of documents that include a selected keyword and
 which are associated with one or more resources of the set of resources, wherein the summary of documents includes instances of the selected keyword in the documents, and wherein the summary of documents further includes contexts for the selected keyword in the documents; in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for exclusion: 
filter the resources of the set of resources to a first subset that does not include the first attribute; update the user interface to display,
 in the first portion of the user interface, the first subset and to visually indicate, in the second portion of the user interface, exclusion of the first attribute; update the histogram bars, in the second portion of the user interface, to reflect, for each of the respective attributes, both: a number of and in response to a second user input selecting one or more resources of the first subset, 

update the user interface to display, in the third portion of the user interface, a summary of documents that include the selected keyword and which are associated with the one or more resources of the first subset.

1. A computer system
 comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface: indications of resources of the set of resources; in a second portion of the user interface: individually selectable attributes associated with the resources, and histogram bars for the attributes that indicate numbers of the resources of the set of resources having the respective attributes; 
and in a third portion of the user interface: a summary of documents that include a selected keyword and
 which are associated with one or more resources of the set of resources, wherein the summary of documents includes instances of the selected keyword in the documents, and wherein the summary of documents further includes contexts for the selected keyword in the documents; in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for exclusion: 
filter the resources of the set of resources to a first subset that does not include the first attribute; update the user interface to display,

 in the first portion of the user interface, the first subset and to visually indicate, in the second portion of the user interface, exclusion of the first attribute; update the histogram bars, in the second portion of the user interface, to reflect, for each of the respective attributes, both: a number of resources having the respective attribute in the first subset, and a number of resources having the respective attribute in the set of resources; in response to determining that at least one of the attributes is not associated with any resources of the first subset, disallow both selection and exclusion, via the second portion of the user interface, of the at least one of the attributes, whereby a filtering to zero resources is prevented; and in response to a second user input selecting one or more resources of the first subset, 

update the user interface to display, in the third portion of the user interface, a summary of documents that include the selected keyword and which are associated with the one or more resources of the first subset.


1. A computer system comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources; in a second portion of the user interface, individually selectable attributes associated with the resources; 


and in a third portion of the user interface, a history of events        
which are associated with one or more resources of the set of resources; 



in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion: 
filter the resources of the set of resources to a first subset that does or does not include the first attribute; and update the user interface to display,                            in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute; 







and in response to a second user input selecting a first resource of the first subset, 
update the user interface to display, in the third portion of the user interface, a history of events 
which are associated with the first resource of the first subset. 

10. A computer-implemented method comprising: by one or more computer processors configured to execute software code stored in a tangible storage device: 
identifying a set of resources based on one or more search criteria; generating a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources; in a second portion of the user interface, individually selectable attributes associated with the resources; 


and in a third portion of the user interface, a history of events 
which are associated with one or more resources of the set of resources; 


                                                            in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion: 
filtering the resources of the set of resources to a first subset that does or does not include the first attribute; and updating the user interface to display,
 in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute; 








and in response to a second user input selecting a first resource of the first subset, 
updating the user interface to display, in the third portion of the user interface, a history of events 
     which are associated with the first resource of the first subset.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (US 2016/0117403 A1), hereinafter Isaacs and in view of O’byrne (US 2012/0144328 A1).
	Referring to claims 1 and 10, Isaacs discloses a computer system (See para. [0017] and Figure 1, servers 12 include a CPU, memory, input/pout ports and non-volatile storage)  comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system (See para. [0017]-para. [0021], servers include a computer program or procedure written as source code in a conventional programming language) to: 
identify a set of resources based on one or more search criteria (See para. [0022] and Figure 2, identify and access a set of entities associated with an information space via an interactive display based on a search conducted by a user); 
generate a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources (See para. [0022]-para. [0024], para. [0038] and Figures 2 and 5, present entities and visualizations to the user via the interactive display, for example in Figure 5 as shown, a left portion [e.g. search pane] of the user interface include a set of search entities);
 in a second portion of the user interface, individually selectable attributes associated with the resources (See para. [0041] and Figure 3, the user may wish to identify topics of entities having particular attributes including relevance, data, source, the interface 50 [e.g. documents pane] can be a second portion of the user interface includes selectable attributes: relevance, date, source); and
 in a third portion of the user interface, a history of events which are associated with one or more resources of the set of resources (See para. [0033] and Figures 5 and 6, the status histogram on the right portion of the user interface includes user’s activities indicating the entity status, the status can be “unread”, “read”, “to read” and ‘important”); 
in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion (See para. [0017] and para. [0019] and para. [0023] and Figure 2, the application receives an user input to interact with the entities in the particular information space by marking one or more of the entities with a status or by selecting the entities displayed within one or more visualizations, for example in Figure 5 as shown, the user can select all the topic categories to be include “People”, “Places”,”orgs” and “Things” or etc.);
filter the resources of the set of resources to a first subset that does or does not include the first attribute and update the user interface to display, in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute (See para. [0022], para. [0023] and para. [0045] and Figures 2 and 6, the entity visualizations are updated to a user via the interactive display, once the user marked, at least one of the other visualization is updated to reflect the user markings, for example in Figure 5 as shown, the second portion [e.g. documents pane 80] displays the selected topic categories [e.g. “People”,“Places”,”orgs” and “Things”  in the first portion [e.g. search pane] ); and in response to a second user input selecting a first resource of the first subset, update the user interface to display, in the third portion of the user interface, a history of events which are associated with the first resource of the first subset (See para. [0043] and para. [0045] and Figure 5, the user can select entity cluster [e.g. the first subset 81], the related entity clusters can be identified by highlighting or color-coding the associated theme boxed based on a relevance, upon selection the documents in the list are also updated to reflect only those documents, each of the document attribute graph is also updated to reflect the documents, the documents are associated with entity status such “unread”, “read”, “to read” and “important” in the third portion [e.g. Histogram summary pane] of the user interface).
Isaacs discloses visually indicate documents in a second portion [e.g. document pane] but does not explicitly disclose visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface.
However, O’byrne discloses visually indicate documents in a second portion [e.g. document pane] but does not explicitly disclose visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface (See para. [0023], para. [0024] and Figure 3., the display interface area 220 includes the first attribute  “Accessories” to be included in the report/document, while the siblings “Taillights” to be excluded in the report/document).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the document pane of the Isaacs’s system to visually indicate inclusion or exclusion of an attribute. Skilled artisan would have been motivated to comprise inclusion or exclusion of an attribute taught by O’byrne in the Isaac’s system in order to have the first and the second display areas presented on a display device in a same view such that both displays areas are simultaneously visible to a user (See O’byrne para. [0019]) and allow decision-makers to quickly and interactively analyze multi-dimensionally modeled data appropriate to various contexts that are relevant to users to improve user experience (See O’byrne, para. [0003]). In addition, both of the references (O’byrne and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 2 and 11, Isaacs discloses wherein the history of events are displayed in chronological order (See Figure 3 and para. [0031], the document timeline are displayed in the histogram pane includes time ranges such as minutes , hours, days, weeks, months, years or longer). 
As to claims 3 and 12, Isaacs discloses wherein the history of events are displayed is relationship to a timeline (See Figure 3 and para. [0031], the document timeline are displayed in the histogram pane includes time ranges such as minutes , hours, days, weeks, months, years or longer).. 
As to claims 4 and 13, Isaacs discloses wherein the history of events includes indications of types of each of the events (See para. [0048] and para. [0049], the document histogram represents a particular time period from a particular type of production company). 
As to claims 5 and 14, Isaacs discloses wherein the types of events include at least one of: activities, reports, requests, documents, or accomplishments (See para. [0048] and para. [0049], the document histogram represents a particular time period from a particular source of the documents). 
As to claim 6 and 15, Isaacs discloses wherein the one or more computer processors are further configured to execute software code to cause the computer system to: in response to a third user input, received via the user interface, indicating a selection of a first event of the events associated with the first resource, update the user interface to display a popup or window including properties associated with the first event (See para. [0040] and para. [0042] an information space for movies with individual movies as entities, can be clustered based on genre, including romantic comedy, comedy, horror, action, adventure, drama, fantasy, and science fiction. Other genres are possible. The entities can also be clustered by other attributes associated with the entities, the attributes can be producer, actor, or year. For example, when the user wants update the search to see the types of movies that the actor, "Tom Hanks" acted in during the 1980's. The results can include the genres of romantic comedy, comedy, and crime. The entities within the romantic comedy genre include "Big," "Splash," and "The Money Pit," while the comedy genre includes "Dragnet," "Nothing in Common," and "Turner and Hooch." Additionally, "Dragnet" and "Turner and Hooch" are also grouped in the genre for crime. The entity list and attribute graphs are updated to include only those entities that are associated with displayed genres in response to the search).
As to claims 7 and 16, Isaacs discloses wherein the popup or window includes user interface elements configured to cause display of properties associated with previous or subsequent events associated with the first resource (See para. [0040] and para. [0042] an information space for movies with individual movies as entities, can be clustered based on genre, including romantic comedy, comedy, horror, action, adventure, drama, fantasy, and science fiction. Other genres are possible. The entities can also be clustered by other attributes associated with the entities, the attributes can be producer, actor, or year. For example, when the user wants update the search to see the types of movies that the actor, "Tom Hanks" acted in during the 1980's. The results can include the genres of romantic comedy, comedy, and crime. The entities within the romantic comedy genre include "Big," "Splash," and "The Money Pit," while the comedy genre includes "Dragnet," "Nothing in Common," and "Turner and Hooch." Additionally, "Dragnet" and "Turner and Hooch" are also grouped in the genre for crime. The entity list and attribute graphs are updated to include only those entities that are associated with displayed genres in response to the search, note in para. [0054] and para. [0055], the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has read). 
As to claims 8 and 17, Issacs discloses wherein the one or more computer processors are further configured to execute software code to cause the computer system to: in response to a fourth user input, received via the user interface, cause display, in the popup or window, of properties associated with previous or subsequent events associated with the first resource (See para. [0054] and para. [0055], the user can input “marked” 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
As to claims 9 and 18, Isaacs discloses wherein the fourth user input includes at least one of: page up, page down, page left, page right, or a mouse click (See para. [0054] and para. [0055], the user can input “marked” [e.g. a mouse click] 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randy Ubillos (US 2008/0288869 A1) discloses a computer implemented method includes displaying a plurality of keywords, each keyword being associated with one or more media items and a Boolean operation tool comprising an inclusion selector and an exclusion selector. The method also includes receiving a selection of either the inclusion selector or the exclusion selector for one or more of the associated keywords, filtering the media items based on the one or more selected selectors, and displaying the filtered media items. Media items can include, for example, video clips, segments of video clips, and digital still images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/
 Primary Examiner, Art Unit 2153